266 S.W.3d 330 (2008)
Erin HOFSTETTER, Respondent,
v.
Clayton HOFSTETTER, Appellant.
No. ED 90586.
Missouri Court of Appeals, Eastern District, Division One.
October 14, 2008.
Charles A. Hurth, III, Union, MO, for respondent.
Kellie Patterson, Saint Louis, MO, for appellant.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Clayton Hofstetter ("Father") appeals from the trial court's judgment granting Erin Hofstetter's ("Mother") motion to modify child support and ordering him to pay a portion of Mother's attorney fees. We find that the trial court did not err in increasing the amount of child support Father is obligated to pay Mother from $150.00 per week to $185.00 per week. We also find that the trial court did not abuse its discretion in ordering Father to pay $1,600.00 of Mother's attorney's fees.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting *331 forth the reasons for our decision. The trial court's decision is affirmed under Rule 84.16(b).